DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed February 28, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 1-2, 5-7, 11, 17, 23, 27, 29, 31, 34-37, 42, 80, 133-135, and 157-164  are currently pending and have been examined herein.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 5, 6, 7, 11, 17, 23, 27, 29, 31, 42, 80, and 157-160 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Frampton (Journal of Clinical Oncology 34, no. 15_suppl (May 20, 2016)) and Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017).
 	Chan teaches methods for detecting tumor burden (e.g., number, level, and/or rate) of somatic mutations present in cancer cells that predict responsiveness to immunotherapy, and in particular immune checkpoint modulator therapy. Chan teaches a method for identifying cancer patients that are likely to respond favorably to treatment with immunotherapy (e.g., with an immune checkpoint modulator) and/or selecting patients to receive such immunotherapy.  Chan teaches methods for treating patients with an immune checkpoint modulator that have been identified to have cancer harboring a particular mutation burden (para 103).  Chan teaches that the immune checkpoint modulator is an antibody agent that specifically interacts with PD-1 or PD-L1.  Chan discloses antibodies such as nivolumab, pembrolizumab, MPDL3280A (also known as atezolizumab) (para 102).  In Example 1 Chan teaches that they analyzed the mutational landscape of lung cancer patients treated with pembrolizumab (para 156).  Chen teaches that they observed that higher somatic nonsynonymous mutation burden predicted clinical efficacy of pembrolizumab (paras 158-159).  Chan teaches that patients with nonsynonymous mutation burden >178, the cut point that combined maximal sensitivity with best specificity, had a likelihood ratio for durable clinical benefit (DCB) of 3.0; the sensitivity and specificity of DCB using this cut point was 100% and 67% (para 160).  Chan teaches that the patients have NSCLC (paras 107, 177).  Chan teaches that the sample may be a blood sample (para 86). Chan teaches that the subject has not previously been treated with a cancer therapeutic, including a cancer immunotherapeutic (para 0018). Chan teaches that all tumor tissue used for sequencing was obtained prior to dosing with pembrolizumab (para 0178). 
Regarding Claim 1 Chan teaches a method of identifying and treating an individual having a NSCLC who may benefit from a treatment comprising atezolizumab.  Chan teaches a method comprising determining that a tumor mutational burden score (TMB) (the number of somatic nonsynonymous mutations) from a blood sample from the individual is above a reference TMB score (> 178), wherein the sample is obtained from the individual prior to administration of atezolizumab to the individual; identifying the individual as one who may benefit from a treatment comprising atezolizumab based on the TMB score from the blood sample from the individual being at or above the reference TMB score. Chan teaches administering atezolizumab to the identified subject.  
Regarding Claim 2 Chan teaches a method of selecting a therapy and treating an individual having NSCLC. Chan teaches a method comprising determining that a tumor mutational burden score (TMB) (the number of somatic nonsynonymous mutations) from a blood sample from the individual is above a reference TMB score (> 178).  Chan teaches that the blood sample is obtained from the individual prior to administration of atezolizumab to the individual.  Chang teaches selecting  atezolizumab for the individual based on TMB score from the blood sample from the individual being above the reference and administering atezolizumab to the individual. 
	Regarding Claim 5 Chan teaches a method of treating an individual having NSCLC. Chan teaches a method comprising determining a tumor mutational burden score (TMB) (the number of somatic nonsynonymous mutations) from a blood sample from the individual, wherein the TMB score is at or above a reference TMB score (> 178).  Chan teaches that the blood sample is obtained from the individual prior to administration of atezolizumab to the individual.  Chan teaches administering atezolizumab to the individual. 
Regarding Claim 6 Chan teaches a method of treating an individual having NSCLC. Chan teaches a method comprising administering to the individual an effective amount of atezolizumab, wherein a TMB score that is at or above a reference TMB score has been determined from a blood sample from the individual prior to the administration of atezolizumab to the individual.  
Claim 7 states “wherein the reference bTMB score is a bTMB score in a reference
population of individuals having the cancer, the population of individuals consisting of a first
subset of individuals who have been treated with atezolizumab and a second subset of individuals who have been treated with a therapy that does not comprise atezolizumab. Applicants are reminded that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. Claim 7 depends from claim 6 but claim 6 does not recite an active process step of determining that the TMB score is at or above a reference TMB score.
Regarding Claim 11 Chan teaches that patients with nonsynonymous mutation burden >178, the cut point that combined maximal sensitivity with best specificity, had a likelihood ratio for durable clinical benefit (DCB) of 3.0; the sensitivity and specificity of DCB using this cut point was 100% and 67% (para 160). Thus Chan teaches a method wherein the reference TMB score is a preassigned TMB score. 
	Regarding Claim 17 Chan teaches that in the discovery cohort the median number of nonsynonymous mutations was 302 in patient with durable clinical benefit versus 148 with no durable benefit (para 158).  Thus Chan teach a method wherein the TMB score from the blood sample is greater than 4. 
Regarding Claim 31 Chan teaches that progression free survival was higher in lung cancer patients treated with anti-PD1 therapy that had high nonsynonymous burden (para 158, 159).  
Claim 42 states “wherein the prevalence in the reference population of a bTMB score that is at or above the reference bTMB score greater than or equal to, about 5%”.  This recitation does not limit the scope of the claims because it is merely a property of a reference population and will change depending on the reference population used. Further claim 42 depends from claim 7 and 6, but claim 6 does not recite an active process step of determining that the TMB score is at or above a reference TMB score.
Regarding Claim 80 Chan teaches that PD-L1 expression was assessed prospectively by immunohistochemistry using a previously validated murine anti human anti PD-L1 antibody.  Membranous expression of PD-L1 on tumor cells and infiltrating immune cells were scored, 31 (p1%) score at least 1% positive for PD-L1 expression (para 177).  Thus Chan teaches a method 
wherein a tumor sample obtained from the patient has been determined to have a detectable expression level of PD-L1 in 1% or more of the tumor cells in the tumor sample.
	Regarding Claim 157 Chan teaches a method wherein the somatic mutations are substitutions and wherein the substitutions are in coding regions (para 74, 106). 
	Regarding Claim 159 Chang teaches the individual has stage IV NSCLC which is metastatic cancer (para 177).
Regarding Claim 160 Chan teaches that progression free survival was higher in lung cancer patients treated with anti-PD1 therapy that had high nonsynonymous burden (para 158, 159).  
Chan does not teach a method wherein the TMB score is represented as the number of somatic mutations counted over a defined number of sequenced bases wherein the defined number of sequenced bases of is between about 100 kb to about 10 Mb (clms 1, 2, 5, and 6). Chan does not teach a method wherein the defined number of sequenced bases is about 1.1 Mb or about 0.8 Mb (clm 23).   Chan does not teach a method wherein the number of somatic mutations is a sum of the number of SNVs and the number of indel mutations counted (clm 27).  Chan does not teach a method wherein the bTMB score or the reference bTMB score is an equivalent bTMB value that was detected by whole-exome sequencing (WES) (clm 29).
However Frampton teaches that tumor mutation burden (TMB), as measured by whole exome sequencing, has been shown to strongly correlate with objective responses to immune checkpoint inhibition (ICI), in several tumor types. Frampton teaches that they investigated whether TMB can be accurately measured using a comprehensive genomic profiling (CGP) assay targeting several hundred cancer genes (~1.25 Mb). TMB was calculated as the number of somatic, coding, base substitutions and indel alterations, excluding known driver mutations, per mega base of genome examined. Frampton teaches that lower grade and pediatric malignancies tend to have the lowest TMB ( < 1 mut/MB), while epithelial cancers, associated with environmental DNA damage, were most highly mutated ( > 10 mut/MB) (Abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan by using a TMB score that is based on the number of somatic mutations counted over ~1.25 MB as suggested by Frampton since Frampton specifically teaches that targeted sequencing of ~1.25 Mb does provide an accurate measurement of genome-wide TMB.  Additionally it would have been obvious to modify the method of Chan by using whole exome sequencing to detect TMB as suggested by Frampton since Frampton teaches that tumor mutation burden (TMB), as measured by whole exome sequencing, has been shown to strongly correlate with objective responses to immune checkpoint inhibition (ICI), in several tumor types. Finally it would have been obvious to have modified the method of Chan by determining the TMB by adding the number of SNV and the number of indel mutations counted per MB as suggested by Frampton since Frampton teaches that this metric correlates with response to anti-PD-1 in melanoma. 
The combined references do not teach a method wherein the TMB score is a blood TMB score (clms 1, 2, 5, 6). The combined references do not teach a method wherein the blood sample is plasma or serum (clm 158). 
However Higgs discloses an invention based on the discovery that mutations in circulating tumor DNA ( ctDNA) are detectable in samples obtained from a subject suffering from a cancer (e.g., lung cancer, bladder cancer, or head and neck cancer) and that mutations in ctDNAs can be used to identify patients who are likely to respond to treatment with an anti-PD-L1 antibody. Higgs teaches that the methods disclosed herein leverage the technological advances provided by next generation sequencing and correlate specific mutations in ctDNA and/or the observed mutational burden in ctDNA that is isolated from plasma samples to the responsiveness of the cancer to the anti-PD-L1 antibody therapy (para 0080).  Higgs teaches that next generation sequencing and detection of ctDNA was performed using the Guardant 360 gene panel which is a panel of 73 genes (para 0124). Higgs teaches that NSCLC patients responding to treatment with an anti PD-L1 antibody (PR) exhibit a significant decrease in mutation burden as determined by total mutation counts (average difference of -5.3, p=0.037) after 8 weeks of treatment when compared to non-responding (PD/SD) patients (average difference of +1.6, p=0.036). FIG. 4 which plots the total mutation count at screening (predose) and after dose 4 administered at week 6 (postdose) (See Example 2). 

    PNG
    media_image1.png
    538
    536
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan and Frampton by determining a blood tumor mutational burden (bTMB) score as suggested by Higgs.  Based on the teachings of Higgs, one of skill in the art would have been motivated to determine a blood tumor mutation burden because Higgs teaches that the methods disclosed herein utilize ctDNA which allows for a relatively non-invasive method that can rapidly assess tumor DNA alterations and the likelihood of positive clinical response to therapy (e.g., comparing mutational burden in ctDNA before, during, and/or after therapy). Methods utilizing ctDNAs provide a representative illustration of all tumor lesions in a patient as well as tumor heterogeneity as such methods do not rely on biopsies or immunohistochemical techniques applied to individual tissue and/or tumor samples. The methods disclosed herein provide for repeat sampling, which allows for more efficient and rapid monitoring of the therapeutic response to treatment, mutational status of the cancer, and for development of molecular resistance prior to any typical clinical manifestations associated with disease relapse (para 0080). 

6.	Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Frampton (Journal of Clinical Oncology 34, no. 15_suppl (May 20, 2016)) and Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017) as applied to claims 2 and 6 above and in further view of Dagogo-Jack (Journal of Clinical Oncology 35, no. 15_suppl (May 20, 2017)). 
	The teachings of Chan, Diaz, and Frampton are presented above.
The combined references do not teach a method further comprising determining a maximum somatic allele frequency (MSAF) from a sample from the individual, wherein the MSAF from the sample is greater than, or equal to, 1% (clm 34). The combined references do not teach a method wherein prior to the administering a sample from the individual has been determined to have an MSAF greater than, or equal to, 1% (clm 35). The combined references do not teach a method further comprising determining an MSAF from a sample from the individual, wherein the MSAF from the sample is less than 1% (clm 36). The combined references do not teach a method wherein prior to the administering a sample from the individual has been determined to have an MSAF less than 1% (clm  37).
However Dagogo-Jack teaches that tissue biopsy is the gold standard for detection of genomic alterations (GA) and selection of matched targeted therapies in NSCLC, but ctDNA assay provides a possible complementary approach for some patients.  Dagogo-Jack teaches that the fraction of ctDNA in the blood was estimated using the maximum somatic allele frequency (MSAF) for each sample. Dagogo-Jack teaches that ≥1 reportable GA was detected in 71% of all cases and in 83% of cases with evidence of ctDNA in the blood (MSAF > 0). For 22 pts with paired blood and tissue samples collected within 30 days and MSAF > 0, 33/64 (52%) GA detected in tissue were also detected in ctDNA. use of a rigorously validated capture-based assay revealed evidence of ctDNA in the blood in 84% of cases (abstract)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan, Frampton, and Higgs by determining the maximum somatic allele frequency (MSAF) in a sample from an individual as suggested by Dagogo-Jack.  One of skill in the art would have been motivated to determine the MSAF for the benefit of being able to estimate the fraction of ctDNA in the blood.  Further one of skill in the art would have been motivated to administer treatment to a patient with a MSAF greater than 1% or less than 1% particularly since Dagogo-Jack teaches that a MSAF greater than 0 is evidence of ctDNA in the blood.  If it is known that ctDNA is present in the blood, then one can measure the TMB in the blood of the subject. 

7.	Claims 133-135 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Frampton (Journal of Clinical Oncology 34, no. 15_suppl (May 20, 2016)) and Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017) as applied to claim 6 above and in further view of Jing (Onco Targets and Therapy 2016 Vol 9 pages 489-502).
	The teachings of Chan, Frampton, and Higgs are presented above.
The combined references do not teach a method wherein the treatment comprising atezolizumab is a monotherapy (clm 133). The combined references do no teach a method further comprising administering to the individual an effective amount of an additional therapeutic agent (clm 134).  The combined references do not teach a method wherein the additional therapeutic agent is an antineoplastic agent, a chemotherapeutic agent, a growth inhibitory agent, an anti-angiogenic agent, a radiation therapy, or a cytotoxic agent (clm 135).
However Jing discloses that PD-1/PD-L1 checkpoint blockade can be used as monotherapy or in combination with other antitumor therapies, such as chemotherapy, radiotherapy, and target therapy. Jing provides a review of ongoing studies that are investigating the use of PD-1/PD-L1 inhibitors, as monotherapy or combinatorial agents in patients with locally advanced and metastatic NSCLC (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan, Frampton, and Higgs by administering a PD-L1 axis binding antagonist as a monotherapy or in combination with chemotherapy or radiation as suggested by Jing for the benefit of further studying the efficacy of these treatments for NSCLC.  In particular Jing teaches that a series of preclinical and clinical studies indicate that immunotherapy with PD-1/PD-L1 checkpoint blockades achieve robust immune responses and improved clinical outcomes. Checkpoint blockade is considered to be a promising tool for the treatment of lung cancer, combined with chemotherapy or radiotherapy, or combined with targeted therapy. However, there are still many unknowns involving the use of immune checkpoint inhibitors as monotherapy or in combination with other antitumor therapies in patients with NSCLC and thus further research is warranted (see page 490, col 1 and page 499, col 2). 


8.	Claims 161 and 162 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Frampton (Journal of Clinical Oncology 34, no. 15_suppl (May 20, 2016)) and Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017) as applied to claim 6 above and in further view of Campesato (Oncotarget Vol 6, No 33 10/1/2015).
	The teachings of Chan, Frampton, and Higgs are presented above.
	The combined references do not teach a method wherein the reference bTMB score is 16. 
	However Campesato teaches that mutational load is associated with clinical benefit to PD-1 blockade therapy in NSCLC patients.  Mutational load estimated using either one of the two panels was significantly associated with DCB in NSLC patients treated with PD-1 blockade. The median number of nonsynonymous somatic mutations calculated using FM-CGP was 9 and 5 for tumors from patients with DCB and NDB, respectively (Mann-Whitney P = 0.03, Figure 1A and Table S3). For the HSL-CGP, the median number of nonsynonymous somatic mutations was 18.5 and 8 for tumors from patients with DCB and NDB, respectively (Mann-Whitney P = 0.01, Figure 1B and Table S4). Patients were then grouped, according to their number of nonsynonymous somatic mutations, in a high (≥7 for FM-CGP and ≥13 for HSL-CGP) and a low CGP-mutational load group (<7 for FM-CGP and <13 for HSL-CGP). DCB rates and PFS were significantly greater in patients with a high CGP-mutational load (page 34222). Thus Campesato teaches a method wherein the reference bTMB score is >7 for one gene panel and > 13 for another gene panel. 
Campesato does not specifically teach the reference bTMB score is 16.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As discussed above Campesato teaches a method wherein the reference bTMB score is >7 for one gene panel and > 13 for another gene panel. So it appears that each sequenced region between 100kb and 10MB is going to have a different number of mutations in it.  It would have been obvious to determine the median number of mutations in this region and use it to determine the cut off for high/low mutational burden.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan, Frampton, and Higgs by using 16 as the reference bTMB score particularly in situations where 16 is the number approximately half way between the median number of the high group and the median number of the low group (see Table 1 of Campesato).  

9.	Claims 163 and 164 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Frampton (Journal of Clinical Oncology 34, no. 15_suppl (May 20, 2016)) and Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017) and in further view of Rosenberg (Lancet 2016; 387: 1909-20). 
	The teachings of Chan, Frampton, and Higgs are presented above.
	The combined references do not teach a method wherein the individual has disease progression during or following treatment with a prior platinum containing regimen for locally advanced, unresectable, or metastatic cancer (clm 163).  The combined references do not teach a method wherein the individual has disease recurrence within 6 months of treatment with a platinum based adjuvant/neoadjuvant regimen (clm 164). 
However Rosenberg teaches that patients with metastatic urothelial carcinoma have few treatment options after failure of platinum-based chemotherapy. Rosenberg teaches that 
patients with inoperable locally advanced or metastatic urothelial carcinoma whose disease had progressed after previous platinum-based chemotherapy were enrolled.  Patients received treatment with intravenous atezolizumab (1200 mg, given every 3 weeks). Exploratory analyses showed that mutation load was predictive for response to atezolizumab. Atezolizumab showed durable activity and good tolerability in this patient population (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan, Frampton, and Higgs by administering atezolizumab to NSCLC patients with treatment progression or relapse during or following treatment with a prior platinum regimen for metastatic NSCLC  as suggested by Rosenberg.  As discussed by Rosenberg there are few treatment options for patients once cancer is metastatic and platinum therapy fails.  One of skill in the art would have been motivated to try atezolizumab to increase the patients odds of PFS or OS.  Further one of skill in the art would have been motivated to try atezolizumab since is shows durable activity and good tolerability. 

Response To Arguments
10.	In the response the Applicants traversed the rejections under 35 USC 103. The Applicants argue that the cited references fail to teach or suggest the claimed methods. In particular they argue that the combination does not teach or suggest using an elevated bTMB score in a pre-treatment blood sample as a predictive biomarker for atezolizumab or any other anti-PD-L1 antibody.  
	This argument has been fully considered but is not persuasive.  Applicants are reminded that this is a 103 rejection and a combination of references are being relied upon to reject the claims. In the instant case the primary reference (Chan) teaches that the subject has not previously been treated with a cancer therapeutic, including a cancer immunotherapeutic (para 0018). Chan teaches that all tumor tissue used for sequencing was obtained prior to dosing with pembrolizumab (para 0178). Thus Chan is being relied upon to teach using an elevated TMB score in a pre-treatment blood sample as a predictive biomarker for atezolizumab.  Higgs is not required to teach a pre-treatment sample. Higgs is only being relied upon to teach that the TMB score is a bTMB score. However it is noted that Fig 1 of Higgs provides a summary of all ctDNA variants detected in plasma samples at baseline prior to treatment with anti-PD-L1 antibody (durvalumab) (para 0057). 
Additionally the Applicants argue that the cited publications fail to provide a reasonable expectation of success in practicing the claimed methods. They argue that Chan and Frampton relate to approaches in which TMB is assessed using tumor tissue samples. They argue that it was known in the art that ctDNA content in liquid biopsies is variable, both between cancer types and within a particular cancer type (see, e.g., Bettegowda et al. Science Transl. Med. 6(224):224ra24, 2014 (“Bettegowda’”); of record). They argue that in view of the inherent differences between bTMB and tTMB analyses, a person of ordinary skill in the art would have had no reasonable expectation of success in extending the tissue TMB analyses of Chan and Frampton to blood samples. They argue that Higgs fails to teach or suggest using an elevated pre- treatment bTMB score as a predictive biomarker for response to an anti-PD-L1 antibody. They argue that Higg’s disclosure that the mutation count decreases for patients who are responding to durvalumab does not show that an elevated pre-treatment bTMB score can be used to predict treatment outcome for atezolizumab, as recited in the present claims. Additionally, Higgs provides no data related to improvements in PFS or OS. 
These arguments have been fully considered but are not persuasive. Applicants are reminded that obviousness does not require absolute predictability. Applicants have not met the burden of providing evidence showing there was no reasonable expectation of success.  Chan teaches that the subject has not previously been treated with a cancer therapeutic, including a cancer immunotherapeutic (para 0018). Chan teaches that all tumor tissue used for sequencing was obtained prior to dosing with pembrolizumab (para 0178). Thus Chan is being relied upon to teach using an elevated TMB score in a pre-treatment blood sample as a predictive biomarker for atezolizumab.  Additionally Chan teaches that progression free survival was higher in lung cancer patients treated with anti-PD1 therapy that had high nonsynonymous burden (para 158, 159).  Thus Chan teaches that elevated pre-treatment TMB can be used to predict treatment response to anti-PD1 therapy in terms of PFS. Higgs is only being relied upon to teach that the TMB score is a bTMB score. However it is noted that Fig 1 of Higgs provides a summary of all ctDNA variants detected in plasma samples at baseline prior to treatment with anti-PD-L1 antibody (durvalumab) (para 0057). In particular Higgs teaches that tumor mutational burden can be assessed in blood samples (plasma).  It is noted that Higgs detects the number of somatic mutations across 73 genes (see Example 2 and Fig 4).  Thus Higgs provides a reasonable expectation of success of detecting a bTMB. 
	Further Applicants argue that the data provided in the present specification demonstrated that an elevated bTMB score in a patient’s pre-treatment blood sample can be used as an unexpectedly advantageous predictive treatment biomarker to identify NSCLC patients who may benefit from treatment with atezolizumab. For example, Examples 2 and 5 describe analysis of the association of bTMB scores with response of NSCLC patients to treatment with the anti-PD-L1 antibody atezolizumab in the phase II POPLAR and B-F1RST clinical trials and the phase III OAK clinical trial. Strikingly, the data described in the specification demonstrate that elevated bTMB scores were associated with unexpectedly favorable response, e.g., in terms of PFS and OS. The improved treatment response was observed in both the first-line and second-line settings in these clinical trials. Moreover, the specification demonstrates in Example 3 that elevated bTMB scores are independent from other biomarkers for PD-L1 axis binding antagonists, such as PD-L1 IHC, such that an elevated pretreatment bTMB score may be used to identify additional patients who may benefit from atezolizumab therapy who might not have been identified using other biomarkers.
This argument has been fully considered but is not persuasive.  Applicants are reminded that arguments of counsel cannot take the place of evidence in the record. Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results. The examiner does not agree that unexpected results have been shown. Chan teaches using an elevated TMB score in a pre-treatment blood sample as a predictive biomarker for atezolizumab.  The main difference between Chan and the instant claims is that the claims state that the TMB score is a bTMB score.  However based on the teachings of Higgs, the skilled artisan would know that methods utilizing ctDNAs provide a representative illustration of all tumor lesions in a patient as well as tumor heterogeneity as such methods do not rely on biopsies or immunohistochemical techniques applied to individual tissue and/or tumor samples. Thus the skilled artisan would expect that the bTMB to representative of the TMB of the tumor lesion. The results presented in the specification are not unexpected. Applicants have not met the burden of establishing that the results are in fact unexpected, unobvious, and of statistical and practical significance. 



Additionally the Applicants note that data as disclosed in the present specification was subsequently published in a high-profile peer-reviewed scientific journal (see Gandara et al. Nature Medicine 24:1441- 1448, 2018; of record; a copy is provided as Appendix A; “Gandara”). Based on the bTMB data from the POPLAR and OAK clinical studies described in the present specification, Gandara teaches that “we demonstrated that TMB measured from the blood is a predictive biomarker for PFS in patients receiving atezolizumab monotherapy in NSCLC.” Gandara, page 6, right column. Gandara also teaches that “[t]his is the first demonstration that TMB can be accurately and reproducibly measured in plasma and that bTMB is associated with clinical benefit from immune checkpoint inhibitor therapy.” /d. Therefore, the unexpected results disclosed in the specification are not mere “arguments of counsel,” but instead merited publication in a high-profile scientific journal.
This argument has been fully considered but is not persuasive. "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Further just because the data from the specification has been disclosed in a peer reviewed journal it does not mean that Applicants have met the burden of establishing that the results are in fact unexpected, unobvious, and of statistical and practical significance. 


Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

It is noted that the provisional rejection over copending Application No. 16/371,589 has been converted to a non-provisional rejection since the copending application has been issued as US Patent 11,300,570. 

12a.	Claims 1-2, 5-6, 7, 11, 17, 23, 27, 29, 31, 42, 80, 134-135, 157-158, 160-162 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11,300,570 in view of Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017). 
Regarding Claim 1 both sets of claims are drawn to a method of identifying and treating an individual having a NSCLC who may benefit from a treatment comprising atezolizumab (see clms 4 and 18 of the patent). Both sets of claims comprise determining a tumor mutational burden (TMB) score from a sample from the individual is at or above a reference TMB score, wherein the TMP score is represented as the number of somatic mutations counter of about 100kb to about 10 Mb, and wherein the blood sample is obtained from the individual prior to administration of atezolizumab; identifying the individual as one who may benefit from atezolizumab based on the TMB score from the sample from the individual being at or above the reference TMB score; and administering atezolizumab (see clms 4 of the patent). Regarding Claim 2 both sets of claims are drawn to a method for selecting a therapy and treating an individual having a NSCLC, the method comprising determining that a TMB score from a sample from the individual is at or above a reference TMB score, wherein the TMB score is represented as the number of somatic mutations counter of about 100kb to about 10 Mb, and wherein the blood sample is obtained from the individual prior to administration of atezolizumab; selecting a therapy comprising atezolizumab for the individual based on the TMB score from the sample from the individual being at or above the reference TMB score; and administering atezolizumab (see 4 of the patent). Regarding Claim 5 both sets of claims are drawn to a method of treating an individual having a NSCLC, the method comprising: determining a TMB score from a sample from the individual, thereby identifying the individual as one who may benefit from a treatment comprising atezolizumab, wherein the TMB score is represented as the number of somatic mutations counter of about 100kb to about 10 Mb, and wherein the blood sample is obtained from the individual prior to administration of atezolizumab and (b) administering atezolizumab (see clms 4 and 18 of the patent). Regarding Claim 6 both sets of claims are drawn to a method of treating an individual having a NSCLC, the method comprising administering to the individual an effective amount of atezolizumab, wherein prior to the administering a TMB score that is at or above a reference TMB score has been determined from a sample from the individual and wherein the blood sample is obtained from the individual prior to administration of atezolizumab, thereby identifying the individual as one who may benefit from a treatment comprising atezolizumab, wherein the TMB score is represented as the number of somatic mutations counter of about 100kb to about 10 Mb (see 4, 9, 18 of the patent).  Claim 7 is different from the copending claims because it states that “wherein the reference bTMB score is a bTMB score in a reference population of individuals having the cancer, the population of individuals consisting of a first subset of individuals who have been treated with atezolizumab and a second subset of individuals who have been treated with a that does not comprise atezolizumab. However this limitation does not limit claim scope because it suggests or makes optional but does not require steps to be performed. Claim 7 depends from claim 6 but claim 6 does not recite an active process step of determining that the TMB score is at or above a reference TMB score. Regarding Claim 11 both sets of claims state that the reference TMB score is 16 (see clms 4 of the patent). Regarding Claim 17 both sets of claims state that the TMB score is between 8 and 100 (see clm 4 of the patent). Regarding Claim 23 both sets of claims state that the defined number of sequenced bases is about 1.1Mb or about 0.8Mb (see clm 6 of the patent). Regarding Claim 27 both sets of claims state that the number of somatic mutations is (i) the number of single nucleotide variants (SNVs) counted or (ii) a sum of the number of SNVs and the number of indel mutations counted (see clm 7 of the patent). Regarding Claim 29 both sets of claims state that the TMB score or the reference TMB score is an equivalent TMB value; or the equivalent TMB value of (i) is determined by whole-exome sequencing (WES) (see clm 10 of the patent). Claim 42 is different from the copending claims because it states that “wherein the bTMB score from the sample has a prevalence of greater than, or equal to, about 5% in the reference population.” However this recitation does not limit the scope of the claims because it suggests or makes optional but does not require steps to be performed. Claim 42 depends from claim 7 which depends from claim 6, but claim 6 does not recite an active process step of determining a bTMB score. Regarding Claim 80 both sets of claims state that the tumor sample obtained from the patient has been determined to have a detectable expression level of PD-L1 in less than 1% of the tumor cells in the tumor sample (see clm 11 of the patent). Regarding Claim 134 both sets of claims further comprise administering to the individual an effective amount of an additional therapeutic agent (see clm 13 of the patent). Regarding Claim 135 both sets of claims state that the additional therapeutic agent is an antineoplastic agent, a chemotherapeutic agent, a growth inhibitory agent, an anti-angiogenic agent, a radiation therapy, or a cytotoxic agent (see clm 14 of the patent). Regarding Claims 161 and 162 both sets of claims state that the reference TMB score is 16 (see clm 4 of the patent).
The instant claims are different from the patent claims because they state that the TMB score is a blood TMB score (clms 1, 2, 5, 6). The instant claims are different from the patent claims because they state that the benefit from the treatment comprising atezolizumab is an increase in OS and/or PFS (clm 31 and 160).  The instant claims are different because they state the somatic mutations are substitutions in coding regions (clm 157).  The instant claims are different because the say the sample is plasma or serum (clm 158). 
However Higgs discloses an invention based on the discovery that mutations in circulating tumor DNA ( ctDNA) are detectable in samples obtained from a subject suffering from a cancer (e.g., lung cancer, bladder cancer, or head and neck cancer) and that mutations in ctDNAs can be used to identify patients who are likely to respond to treatment with an anti-PD-L1 antibody. Higgs teaches that the methods disclosed herein leverage the technological advances provided by next generation sequencing and correlate specific mutations in ctDNA and/or the observed mutational burden in ctDNA that is isolated from plasma samples to the responsiveness of the cancer to the anti-PD-L1 antibody therapy (para 0080).  Higgs teaches that next generation sequencing and detection of ctDNA was performed using the Guardant 360 gene panel which is a panel of 73 genes (para 0124). Higgs teaches that NSCLC patients responding to treatment with an anti PD-L1 antibody (PR) exhibit a significant decrease in mutation burden as determined by total mutation counts (average difference of -5.3, p=0.037) after 8 weeks of treatment when compared to non-responding (PD/SD) patients (average difference of +1.6, p=0.036). FIG. 4 which plots the total mutation count at screening (predose) and after dose 4 administered at week 6 (postdose) (See Example 2). Higgs further teaches that their data demonstrates that anti-PD-L1 antibody therapy is associated with a higher likelihood of positive outcomes (increased OS and PFS) when the therapy induced a decrease in total ctDNA mutation burden or a decrease in mean VAF during or upon completion of therapy (para 0137).

    PNG
    media_image1.png
    538
    536
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent by determining a blood tumor mutational burden (bTMB) score as suggested by Higgs.  Based on the teachings of Higgs, one of skill in the art would have been motivated to determine a blood tumor mutation burden because Higgs teaches that the methods disclosed herein utilize ctDNA which allows for a relatively non-invasive method that can rapidly assess tumor DNA alterations and the likelihood of positive clinical response to therapy (e.g., comparing mutational burden in ctDNA before, during, and/or after therapy). Methods utilizing ctDNAs provide a representative illustration of all tumor lesions in a patient as well as tumor heterogeneity as such methods do not rely on biopsies or immunohistochemical techniques applied to individual tissue and/or tumor samples. The methods disclosed herein provide for repeat sampling, which allows for more efficient and rapid monitoring of the therapeutic response to treatment, mutational status of the cancer, and for development of molecular resistance prior to any typical clinical manifestations associated with disease relapse (para 0080). 

12b.	Claims 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11,300,570 in view of  Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017) as applied to claims 2 and 6 above and in further view of Dagogo-Jack (Journal of Clinical Oncology 35, no. 15_suppl (May 20, 2017)). 
	The claims of the patent and the teachings of Higgs are discussed above.  
The instant claims are different because they further comprise determining a maximum somatic allele frequency (MSAF) from a sample from the individual, wherein the MSAF from the sample is greater than, or equal to, 1% (clm 34). The instant claims are different because they further comprise a method wherein prior to the administering a sample from the individual has been determined to have an MSAF greater than, or equal to, 1% (clm 35). The instant claims are different because they further comprise determining an MSAF from a sample from the individual, wherein the MSAF from the sample is less than 1% (clm 36). The instant claims are different because they further comprise a method wherein prior to the administering a sample from the individual has been determined to have an MSAF less than 1% (clm  37).
However Dagogo-Jack teaches that tissue biopsy is the gold standard for detection of genomic alterations (GA) and selection of matched targeted therapies in NSCLC, but ctDNA assay provides a possible complementary approach for some patients.  Dagogo-Jack teaches that the fraction of ctDNA in the blood was estimated using the maximum somatic allele frequency (MSAF) for each sample. Dagogo-Jack teaches that ≥1 reportable GA was detected in 71% of all cases and in 83% of cases with evidence of ctDNA in the blood (MSAF > 0). For 22 pts with paired blood and tissue samples collected within 30 days and MSAF > 0, 33/64 (52%) GA detected in tissue were also detected in ctDNA. use of a rigorously validated capture-based assay revealed evidence of ctDNA in the blood in 84% of cases (abstract)
Accordingly, it would have been obvious have modified the method of the patent and Higgs by determining the maximum somatic allele frequency (MSAF) in a sample from an individual as suggested by Dagogo-Jack.  One of skill in the art would have been motivated to determine the MSAF for the benefit of being able to estimate the fraction of ctDNA in the blood.  Further one of skill in the art would have been motivated to administer treatment to a patient with a MSAF greater than 1% or less than 1% particularly since Dagogo-Jack teaches that a MSAF greater than 0 is evidence of ctDNA in the blood.  If it is known that ctDNA is present in the blood, then one can measure the TMB in the blood of the subject. 

12c.	Claim 133 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11,300,570 in view of  Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017) as applied to claim 6 above and in further view of Jing (Onco Targets and Therapy 2016 Vol 9 pages 489-502).
	The claims of the patent and Higgs are discussed above.
The instant claims are different from the patent because they recite a method wherein the treatment comprising a PD-L1 axis binding antagonist is a monotherapy (clm 133). 
However Jing discloses that PD-1/PD-L1 checkpoint blockade can be used as monotherapy or in combination with other antitumor therapies, such as chemotherapy, radiotherapy, and target therapy. Jing provides a review of ongoing studies that are investigating the use of PD-1/PD-L1 inhibitors, as monotherapy or combinatorial agents in patients with locally advanced and metastatic NSCLC (abstract).
Accordingly, it would have been obvious to have modified the method of the copending claims and Higgs by administering a PD-L1 axis binding antagonist as a monotherapy as suggested by Jing for the benefit of further studying the efficacy of these treatments for NSCLC.  In particular Jing teaches that a series of preclinical and clinical studies indicate that immunotherapy with PD-1/PD-L1 checkpoint blockades achieve robust immune responses and improved clinical outcomes. Checkpoint blockade is considered to be a promising tool for the treatment of lung cancer, combined with chemotherapy or radiotherapy, or combined with targeted therapy. However, there are still many unknowns involving the use of immune checkpoint inhibitors as monotherapy or in combination with other antitumor therapies in patients with NSCLC and thus further research is warranted (see page 490, col 1 and page 499, col 2). 

12d	Claims 159, 163, and 164 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11,300,570 in view of  Higgs (US 2018/0282417 filed 3/30/2018 with priority back to 3/31/2017) as applied to claim 6 above and in further view of Rosenberg (Lancet 2016; 387: 1909-20). 
	The teachings of the patent and Higgs are discussed above.  The instant claims are different because they state that the individual has disease progression during or following treatment with a prior platinum containing regimen for locally advanced, unresectable, or metastatic cancer (clms 159, 163).  The instant claims are different because they state that the individual has disease recurrence within 6 months of treatment with a platinum based adjuvant/neoadjuvant regimen (clm 164). However Rosenberg teaches that patients with metastatic urothelial carcinoma have few treatment options after failure of platinum-based chemotherapy. Rosenberg teaches that patients with inoperable locally advanced or metastatic urothelial carcinoma whose disease had progressed after previous platinum-based chemotherapy were enrolled.  Patients received treatment with intravenous atezolizumab (1200 mg, given every 3 weeks). Exploratory analyses showed that mutation load was predictive for response to atezolizumab. Atezolizumab showed durable activity and good tolerability in this patient population (abstract). Accordingly, it would have been obvious to have modified the patent in view of Higgs by administering atezolizumab to NSCLC patients with treatment progression or relapse during or following treatment with a prior platinum regimen for metastatic NSCLC  as suggested by Rosenberg.  As discussed by Rosenberg there are few treatment options for patients once cancer is metastatic and platinum therapy fails.  One of skill in the art would have been motivated to try atezolizumab to increase the patients odds of PFS or OS.  Further one of skill in the art would have been motivated to try atezolizumab since is shows durable activity and good tolerability. 

Response To Arguments
12.	In the response the Applicants traversed the double patenting rejections.  The Applicants note that each of the rejections relies on Higgs.  They argue that as discussed above, Higgs fails to teach or suggest that an elevated pre-treatment bTMB score could be used as a predictive biomarker to identify and select NSCL patients for treatment with atezolizumab therapy.  This argument has been fully considered but is not persuasive.  The Applicants arguments regarding what is missing in Higgs have been fully addressed above.  The response to applicant’s arguments, as set forth above, applies equally to the present ground of rejection.  


Duplicate Claim Warning
13.	Applicant is advised that should claim 31 be found allowable, claim 160 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k)
 
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634